DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 20-22, 25, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically claims 1-6, 20-22, 25, and 28-30 recite a “Q APP ID”, but Examiner fails to find enough within the specification to clearly explain what the Q APP ID is and how it is used to update search results.  The specification seams to only reference “Q APP ID” in a few areas and within those sections it does not provide any insight to how “Q” is determined and what role it plays in “APP ID”. Therefore, it would be difficult or impossible for one of ordinary skill in the art to understand the relationship between an APP ID and a Q APP ID. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 17, 20, 22, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI (US 2015/0310113 A1) in view of CAO et al (US 2015/0234927 A1).
As to claims 1 and 20, Yi teaches An information processing method, comprising: receiving a search request containing a keyword (see [0050]); searching in a preset application library to obtain a search result set according to the keyword, wherein the search result set comprises N applications and the N is a positive integer (Yi teaches uses a recommended search engine (application library) to obtain applications recommended by the server based on a keyword (see [0053]-[0057]) (equivalent to searching in a preset application library according to the keywords to obtain a search result set, the search result set includes N applications, (N is a positive integer)). 
Yi fails to explicitly recite obtaining M applications from the N applications, wherein the M applications each comprises at least one application identification (APP ID) related information and thereby the M applications comprise Q APP ID related information, the M is a positive integer less than or equal to the N, and the Q is a positive integer greater than or equal to the M; updating the search result set according to the Q APP ID related information; and sending the updated search result set.
However, CAO teaches obtaining M applications from the N applications, wherein the M applications each comprises at least one application identification (APP ID) related information and thereby the M applications comprise Q APP ID related information (CAO describes searching for applications based on an extracted keyword. Tags (APP ID) are determined according to the extracted keywords. Once the tags are determined, then querying for a tag corresponding to the matching characteristic word, and using the found tag in the query results as the tag obtained by converting the search word.  Query for applications corresponding to the tag obtained through conversion, and use the applications as a search result corresponding to the search word. (see [0044]-[0057])), the M is a positive integer less than or equal to the N, and the Q is a positive integer greater than or equal to the M (equivalent to searching in a preset application library according to the tags to obtain an updated search result set, the search result set includes M applications with Q tags, (M and Q are positive integers)); updating the search result set according to the Q APP ID related information (Once the tags are determined, then querying for a tag corresponding to the matching characteristic word, and using the found tag in the query results as the tag obtained by converting the search word.  Query for applications corresponding to the tag obtained through conversion, and use the applications as a search result corresponding to the search word. (see [0044]-[0057])); and sending the updated search result set (see [0058]-[0059]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of YI to incorporate the application tag determination and search method as taught by CAO for the purpose of search limitations can be reduced, but also the flexibility of search can be improved (see CAO [0061]).
As to claims 17 and 28, note the discussion of claims 1 and 20 above, Claims 17 and 28 recite limitations similar to those found in claims 1 and/or 20 and are thus rejected for the same reasons as set forth above.
As to claim 22, CAO further teaches the operation of updating the search result set according to the Q APP ID related information comprising: deleting L applications from the M applications to update the search result set according to the Q APP ID related information, and the L is a positive integer less than or equal to M (CAO suggests further limiting the original application recommendations based on tags. (see [0044]-[0057])).
As to claim 26, YI further teaches wherein display content of the application in the search result set comprises at least one of the following: an application name or application icon; at least one screenshot of the resource that is started or run in the application; and a recommended small video, a guide video, or a link to the application (see Figure 4 for application icons and links).
As to claim 27, CAO further teaches wherein the display order of the applications in the search result set is based on a matching value between the keyword and the APP ID or the time when the application is searched (CAO describes searching for applications based on an extracted keyword. Tags (APP ID) are determined according to the extracted keywords. Once the tags are determined, then querying for a tag corresponding to the matching characteristic word, and using the found tag in the query results as the tag obtained by converting the search word.  Query for applications corresponding to the tag obtained through conversion, and use the applications as a search result corresponding to the search word. (see [0044]-[0057])).
Claims 3, 24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI (US 2015/0310113 A1) in view of CAO et al (US 2015/0234927 A1), and further in view of Li et al (US 2013/0185292 A1).
As to claims 3 and 30, YI and CAO fail to further explicitly recite wherein the operation of updating the search result set according to the Q APP ID related information comprises: searching history search records to obtain K search request records each containing the keyword, wherein the K is a positive integer; updating the search result set according to the K search request records. 
However, Li teaches wherein the operation of updating the search result set according to the Q APP ID related information comprises: searching history search records to obtain K search request records each containing the keyword, wherein the K is a positive integer (Li teaches an application recommendation engine which uses historical search behavior data, including keywords and categories, to initiate a search of related applications. (see [0051])); updating the search result set according to the K search request records (applications that are associated with or include the keywords and categories in the list of top keywords or categories can be sent to the user in a list of recommended applications. (see [0051])).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of YI and CAO to incorporate the application recommendation method as taught by Li for the purpose of increasing the relevancy of application and user satisfaction (see Li [0003] and [0004]).
As to claim 24, Li further teaches wherein the K search request records are sent from a mobile terminal to a server, or the K search request records are received by a server (Li teaches an application recommendation engine which uses historical search behavior data, including keywords and categories, to initiate a search of related applications. (see [0051])).
Claims 7, 8, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI (US 2015/0310113 A1) in view of CAO et al (US 2015/0234927 A1), and further in view of Glover (US 2016/0171589 A1).
As to claim 7, YI and CAO fails to explicitly recite the operation of searching in a preset application library to obtain a search result set according to the keyword comprising: obtaining R applications corresponding to the keyword, wherein the R is an integer greater than N; obtaining a ratio of downloads to views of each of the R applications to obtain R ratios; sorting the R ratios in a descending order, and obtaining applications corresponding to the first N ratios to obtain the search result set.
However, Glover teaches the operation of searching in a preset application library to obtain a search result set according to the keyword comprising: obtaining R applications corresponding to the keyword, wherein the R is an integer greater than N (Glover teaches recommending applications are ranked based on overall popularity of the applications that are members of the application group, locality to the user and/or user device, number of downloads of member applications of the candidate application groups, number of downloads of member applications of the candidate application groups that are recommended to the user, usage of similar applications to those identified by the candidate application groups, and/or the like. (see [0131]-[0137])); obtaining a ratio of downloads to views of each of the R applications to obtain R ratios (Glover determines applications to recommend based on overall popularity of the applications that are members of the application group, locality to the user and/or user device, number of downloads of member applications of the candidate application groups, number of downloads of member applications of the candidate application groups that are recommended to the user, usage of similar applications to those identified by the candidate application groups, and/or the like. A ration of views to downloads would have been obvious to one of ordinary skill in the art given the user feedback disclosed in Glover. (see [0131]-[0137])); sorting the R ratios in a descending order, and obtaining applications corresponding to the first N ratios to obtain the search result set (Glover teaches recommending applications are ranked based on overall popularity of the applications that are members of the application group, locality to the user and/or user device, number of downloads of member applications of the candidate application groups, number of downloads of member applications of the candidate application groups that are recommended to the user, usage of similar applications to those identified by the candidate application groups, and/or the like. (see [0131]-[0137])).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of YI and CAO to incorporate the personalized application recommendation method as taught by Glover for the purpose of increasing the relevancy of application and user awareness (see Glover [0002]).
As to claim 8, CAO and Glover further teach splitting and combining the keyword to obtain a plurality of related words (see CAO [0045] – Characteristic words equate to the related words because they offer similar variations to the original key word and tag.); searching the R applications corresponding to the plurality of related words in the preset application library (Query for applications corresponding to the tag obtained through conversion, and use the applications as a search result corresponding to the search word. (see [0044]-[0057])).
As to claim 23, CAO fails to explicitly recite wherein the L applications are non-hot applications among the M applications.
(Glover teaches recommending applications are ranked based on overall popularity of the applications. (see [0131]-[0137])).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of YI and CAO to incorporate the personalized application recommendation method as taught by Glover for the purpose of increasing the relevancy of application and user awareness (see Glover [0002]).
Allowable Subject Matter
Claims 2, 4-6, 21, 25, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically the above claims recite various limitations which are not found in the cited prior art.  The closest possible prior art in this case is YI (US 2015/0310113 A1), which teaches a mobile terminal, server, system and method for realizing search, the mobile terminal including: an input module configured to receive a keyword for a search; a transmitting module configured to transmit the keyword to a server; a receiving module configured to receive a recommended search engine and/or application selected by the server according to the keyword; a search module configured to use the recommended search engine to search for the keyword to obtain search results after receiving the recommended search engine; and a presenting module configured to present a page of the search results for the search using the search engine recommended by the server and/or to present the application recommended by the server, when the input module receives the instruction to select the recommended application, instructing the search module to use the application indicated in the instruction to search for the keyword, and after the search results are obtained, presenting the search results. The invention can achieve an advantageous effect of obtaining better search results for a keyword.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161